Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 7 and 10 through 16 (now renumbered Claims 1 - 14) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 10 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest each of the plurality of driving signal generating units comprises an electric potential converting unit and an inverter, an input terminal of the electric potential converting unit receives the corresponding original input signal, an output terminal of the electric potential converting unit is electrically connected to an input terminal of the inverter, and an output terminal of the inverter is electrically connected to the corresponding output pin; wherein the electric potential converting unit is configured to perform electric potential conversion on the original input signal to generate a converted input signal, and outputs the converted input signal from the output terminal of the electric potential converting unit to the inverter, and the inverter is configured to perform an inverting process on the converted input signal to generate the corresponding driving signal, and 

Claims 2 through 7 and 11 through 16 are allowable for being dependent upon independent claims 1 and 10.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622